DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process, therefore without the computer-readable medium needed to realize the computer program's functionality, a claim for a computer program is treated as nonstatutory functional descriptive material.
per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some [non-transitory] computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)(discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and >In re< Warmerdam, 33 F.3d *>1354,< 1360-61, 31 USPQ2d *>1754,< 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per seheld nonstatutory).

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process, therefore without the computer-readable medium needed to realize the computer program's functionality, a claim for a computer program is treated as nonstatutory functional descriptive material. See citation to functional descriptive material above.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since a computer program is merely a set of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, the recitation: “(hereinafter referred to as a ‘pivot point’)” is unclear, particularly it is unclear whether the statement in parenthesis is a part of the claim.
Claims 2 – 20 are rejected based on their dependence on claim 1.
As to claim 6, the recitation: “(hereinafter referred to as linked feet assemblies)” is unclear, particularly it is unclear whether the statement in parenthesis is a part of the claim.
Claims 7 is rejected based on its dependence on claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 14 of U.S. Patent No. 10,732,731. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application
Claim 11 of U.S. Patent No. 10,732,731.
A mouse for use with a computer, the mouse including: a base with a lower surface configured for sliding across a work surface, the lower surface having a first base contact footprint for supporting the mouse on the work surface, the first base contact footprint including one or more contact feet lying in a first base contact plane, the mouse being in a first orientation when the first base contact plane is parallel to the work surface; an upper body, extending from the base; at least one contact sensor located on the upper body, the contact sensor activated by a contact or force applied in a direction at least partially toward the first base contact plane; a movement sensor system, capable of detecting mouse movement relative to the work surface, the movement sensor system including an optical movement sensor and generating a movement data signal capable of being processed by the computer to determine mouse movement; a communication system, for communicating with the computer, wherein a frame of reference for the mouse is defined by: two mutually orthogonal axes; hereinafter X.sub.WS and Y.sub.WS axis, defining a plane including the work surface, upon which the mouse is operated by a user's hand, the X.sub.WS and Y.sub.WS axes being respectively orientated anteriorly and laterally to the user; a third work surface axis hereinafter Z.sub.WS orientated mutually orthogonal to both the X.sub.WS and Y.sub.WS axes; X.sub.WS and Y.sub.WS axes work surface movements by the mouse as detected by the movement sensor system correlate to X.sub.S and Y.sub.S axis on-screen pointer movements on the computer; a lateral mouse axis X.sub.M and longitudinal mouse axis Y.sub.M corresponding to the on-screen X.sub.S and Y.sub.S axes respectively; a third mouse axis, hereinafter the Z.sub.M axis, is orientated mutually orthogonal to both the X.sub.M and Y.sub.M axes; and wherein: the “rear” of the mouse is the portion closest to the user's wrist in use; the “forward” part of the mouse is closest to the user's fingertips at the opposing side of the mouse to the “rear”; the Y.sub.M axis extends in a longitudinal direction between the “front” and “rear” of the mouse; the mouse Z.sub.M axis is orientated vertically, perpendicular to a horizontal work surface when the mouse is positioned with a lower portion resting on the work surface; 












provides three-dimensional movement data, the mouse including at least one orientation sensor capable of detecting the orientation of the computer mouse and outputting data indicative of the orientation, the communication system transmitting a data signal to the computer indicating the orientation of the computer mouse, the orientation sensor providing movement data indicative of movement of the mouse in at least a third dimension, the third dimension including rotation about an axis, 
and 
wherein at least one contact foot is configured to act as a pivot point, fulcrum or edge (hereinafter referred to as a ‘pivot axis’) about which the mouse may rotate, 
wherein the position of the contact foot is laterally adjustable to adjust the position of the pivot axis relative to a longitudinal axis of the mouse, hereinafter Y.sub.MC axis.
A mouse for use with a computer, the mouse including: a base with a lower surface configured for sliding across a work surface, the lower surface having a first base contact footprint for supporting the mouse on the work surface, the first base contact footprint including one or more contact feet lying in a first base contact plane, the mouse being in a first orientation when the first base contact plane is parallel to the work surface; an upper body, extending from the base; at least one contact sensor located on the upper body, the contact sensor activated by a contact or force applied in a direction at least partially toward the first base contact plane; a movement sensor system, capable of detecting mouse movement relative to the work surface, the movement sensor system including an optical movement sensor and generating a movement data signal capable of being processed by the computer to determine mouse movement; a communication system, for communicating with the computer, wherein a frame of reference for the mouse is defined by: two mutually orthogonal axes; hereinafter X.sub.WS and Y.sub.WS axis, defining a plane including the work surface, upon which the mouse is operated by a user's hand, the X.sub.WS and Y.sub.WS axes being respectively orientated anteriorly and laterally to the user; a third work surface axis hereinafter Z.sub.WS orientated mutually orthogonal to both the X.sub.WS and Y.sub.WS axes; X.sub.WS and Y.sub.WS axes work surface movements by the mouse as detected by the movement sensor system correlate to X.sub.S and Y.sub.S axis on-screen pointer movements on the computer; a lateral mouse axis X.sub.M and longitudinal mouse axis Y.sub.M corresponding to the on-screen X.sub.S and Y.sub.S axes respectively; a third mouse axis, hereinafter the Z.sub.M axis, is orientated mutually orthogonal to both the X.sub.M and Y.sub.M axes; and wherein: the “rear” of the mouse is the portion closest to the user's wrist in use; the “forward” part of the mouse is closest to the user's fingertips at the opposing side of the mouse to the “rear”; the Y.sub.M axis extends in a longitudinal direction between the “front” and “rear” of the mouse; the mouse Z.sub.M axis is orientated vertically, perpendicular to a horizontal work surface when the mouse is positioned with a lower portion resting on the work surface; 
wherein the upper body includes: a palm rest extending from the rear of the mouse upper, at least one trigger button, forward of the palm-rest and at least two primary buttons, forward of the at least one trigger button, a recess formed: underneath the at least one trigger button, and at least partially formed by the underside of the at least one trigger button, and wherein the at least one trigger button extends forward from a forward edge of the palm-rest; 
provide three-dimensional movement data, the mouse including at least one orientation sensor capable of detecting the orientation of the computer mouse and outputting data indicative of the orientation, the communication system transmitting a data signal to the computer indicating the orientation of the computer mouse, the orientation sensor providing movement data indicative of movement of the mouse in at least a third dimension, the third dimension including rotation about an axis; 
and
wherein at least one contact foot is configured to act as a pivot axis, about which the mouse may rotate, 

wherein the position of the contact foot is laterally adjustable to adjust the position of the pivot axis relative to a longitudinal Y.sub.MC axis and 
wherein the base contact footprint includes multiple spaced-apart contact feet, at least two of the feet configured to act as the pivot axis and the mouse includes two pivot axes, a pivot axis provided on each side of the central longitudinal Y.sub.MC axis, the at least two pivot axes being mutually divergent and extending forward from the rear of the mouse on opposing sides of the central longitudinal Y.sub.MC axis of the mouse and wherein the first base contact footprint is reconfigurable to alter the angle of divergence between the two pivot axes.




Claim 3 is similarly rejected over 13 of U.S. Patent No. 10,732,731.
Claim 4 is similarly rejected over 12 of U.S. Patent No. 10,732,731.
Claim 5 is similarly rejected over 12 of U.S. Patent No. 10,732,731.
Claim 6 is similarly rejected over 13 of U.S. Patent No. 10,732,731.
Claim 7 is similarly rejected over 13 of U.S. Patent No. 10,732,731.
Claim 12 is similarly rejected over 11 of U.S. Patent No. 10,732,731.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623